Citation Nr: 9926433	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-08 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a psychiatric 
disorder, to include a bipolar disorder. 

3.  Entitlement to an increased (compensable) evaluation for 
left hydrocele.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to August 
1983.  He served in active duty for training from August 1986 
to December 1986. 

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA), Chicago, Illinois, 
Regional Office (RO).   

The issue of entitlement to service connection for a 
psychiatric disorder, to include bipolar disorder, is 
addressed in the remand portion of the decision. 

At the hearing before the Board in May 1999, the veteran 
asserted that he is entitled to service connection for the 
left inguinal hernia.  Hearing Transcript, hereinafter Tr., 3 
and 4.  The Board refers this matter to the RO for the 
appropriate action.  


FINDINGS OF FACT

1.  Competent medical evidence establishing a nexus between 
the bilateral knee disability and the veteran's period of 
service or establishing that the bilateral knee disability 
was aggravated during active duty for training has not been 
presented.  

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation has been obtained insofar as possible by the RO.

3.  The veteran's service-connected left hydrocele is 
principally manifested by complaints of pain and swelling of 
the left testis, without evidence of complete atrophy of the 
testes.  




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bilateral knee disability is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The criteria for an increased (compensable) evaluation 
for left hydrocele have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.115b, Diagnostic Code 7523 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for a Bilateral Knee 
Disability

Pertinent Criteria

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1998).

A preexisting injury or disease will be considered to have 
been aggravated during service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306 (1998).

The veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304 (1998).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b). 

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated by inactive duty for training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Under 
38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent 
part, full-time duty in the Armed Forces performed by 
Reserves for training and full-time duty as members of the 
Army National Guard or Air National Guard of any State.  
Under 38 U.S.C.A. § 101(23) (a), (b) and (c), INACDUTRA 
means, in pertinent part, duty other than full-time duty 
performed by Reserves for training, other other-than-full-
time duty prescribed for Reserves by the Secretary, or 
special additional duties authorized for Reserves by an 
authority designated by the Secretary. 

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court of 
Appeals for Veteran's Claims (formerly the Court of Veterans 
Appeals) (Court) has defined "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Such a claim need not be conclusive, but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Id.  A claim must be more than just an 
allegation; a claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If a claim 
is not well-grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
A not well-grounded claim must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  If the initial burden of 
presenting evidence of a well-grounded claim is not met, the 
VA does not have a duty to assist the veteran further in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
the Court reaffirmed these holdings, stating in order for a 
claim to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. §5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Analysis

The veteran asserts that he incurred a bilateral knee 
disability in service.  He contends that his knee problems 
started in about 1981 or 1982.  Tr. 7.  He contends that the 
heavy long walking and lifting during basic training caused 
his knee problems.  Tr. 8.  The veteran asserts that he was 
barred from re-enlisting into the Reserves because of his 
knee disability.  Tr. 8.  

The veteran has submitted competent medical evidence of a 
current bilateral knee disorder.  An April 1997 VA orthopedic 
examination report reflects a diagnosis of bilateral patella 
subluxation.  The examiner noted that the veteran had 
excessively mobile patellae (knee caps).  It was noted that 
the veteran complained of bilateral knee pain since service.  

Service medical records, for the veteran's period of active 
duty from July 1981 to August 1983, are silent for 
complaints, treatment, or diagnosis of a bilateral knee 
disorder.  The veteran has not submitted competent medical 
evidence that medically relates the bilateral knee disability 
to his period of active duty.  The treatment records and VA 
examination report do not provide a nexus between the 
bilateral knee disability and the veteran's period of active 
duty.  

As noted above, the April 1997 VA orthopedic examination 
report notes that the veteran reported that he had bilateral 
knee pain since service.  The Court has held that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the 
Board finds that this notation is not competent medical 
evidence of a nexus between the veteran's bilateral knee 
disability and his period of active duty.   

The veteran asserts that his bilateral knee disability first 
manifested in service in 1981 or 1982 and was caused by the 
heavy lifting and walking during basic training.  Although 
the veteran and other lay persons are competent to provide an 
account of the veteran's symptoms, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge."  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran does not possess the technical or 
specialized knowledge to provide a probative conclusion with 
respect to the issue of whether his bilateral knee disability 
was incurred in service or is medically related to his period 
of service.  See Espiritu, supra.  The veteran has not 
submitted any medical opinion to support his contentions.  
The Board points out that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. §5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. at 93. 

As noted above, the veteran also served in ACDUTRA from 
August 1986 to December 1986.  A December 1985 report of 
medical history for enlistment into the reserves indicates 
that the veteran reported having a trick or locked knee.  It 
was noted that the veteran's knees "pop out of joint."  

The Board finds that the veteran was not in sound condition 
upon entry into the reserves, since the examination for 
entrance into service noted a knee defect.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.  

The veteran has not submitted competent medical evidence that 
establishes that his bilateral knee disability underwent an 
increase in severity during his period of ACDUTRA.  There is 
no medical evidence of record that establishes that the 
bilateral knee disability was aggravated during ACDUTRA.  
Pertinent regulations provide that aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b). 

The Board also notes that the veteran does not possess the 
technical or specialized knowledge to provide a probative 
conclusion with respect to the issue of whether his bilateral 
knee disability was aggravated during his period of ACDUTRA.  
See Espiritu, supra.  There is no competent evidence of 
record that establishes that the veteran's bilateral knee 
disability was aggravated during his period of ACDUTRA.

At the hearing before the Board in May 1999, the veteran 
indicated that he tried to reenlist in the reserves in 1995, 
but a doctor at the MEPS station barred him from reenlistment 
due to his knees.  Tr. 8.  The Board notes that in May 1997, 
the National Personnel Records Center (NPRC) conducted a 
search for the veteran's service medical records.  The NPRC 
forwarded the available records to the RO.  A report of the 
claimed examination in 1995 was not found.  

Accordingly, as there is no competent evidence establishing a 
medical nexus between the veteran's bilateral knee disorder 
and his period of active service, or evidence that the pre-
existing knee disorder was aggravated during the veteran's 
period of active duty for training, the claim is implausible 
and not well-grounded.  Therefore, as a matter of law, the 
claim must be denied.  38 U.S.C.A. § 5107(a). 

II.  Increased Evaluation for Left Hydrocele

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed.  The veteran was afforded VA 
examinations in April 1997.  Pertinent treatment records were 
obtained.  No further assistance is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a).  

Pertinent Law and Regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The provisions of 38 C.F.R. § 4.115a indicate that diseases 
of the genitourinary system generally result in disabilities 
related to renal or voiding dysfunctions, infections, or a 
combination of these.  [38 C.F.R. § 4.115a] provides 
descriptions of various levels of disability in each of these 
symptom areas.  Where diagnostic codes refer the decision 
maker to these specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.  

The RO assigned a noncompensable disability evaluation to the 
veteran's service-connected left hydrocele under the 
provisions of Diagnostic Code 7523, atrophy of the testis.  
Under this diagnostic code, a noncompensable evaluation is 
warranted for complete atrophy of one testis and a 20 percent 
evaluation is warranted for complete atrophy of both testes.  
38 C.F.R. § 4.115b, Diagnostic Code 7523 (1998).  

Factual Background

Service connection for left hydrocele was established by an 
RO rating determination in May 1991.  A zero percent 
disability evaluation was established effective November 20, 
1990.  The award was based upon service medical records 
showing that in 1983, the veteran had a left varicocele or 
hydrocele.  

An April 1997 VA examination report indicates that the 
veteran had a history of scrotal trauma with left scrotal 
enlargement since the early 1980's.  The veteran reported 
having longstanding intermittent left groin pain.  The 
subjective complaints were pain of the left groin and left 
testis enlargement.  Examination revealed that the right 
testis was normal to palpation.  The left testis was vaguely 
palpable and was surrounded by the hydrocele.  There was a 
questionable firm mass distal from the testicle.  The 
examiner indicated that there was no palpable evidence of 
atrophy.  However, the hydrocele limited the physical 
evaluation of the left testis.  The left testis was difficult 
to measure and palpate.  The consistency of the right testis 
was normal; the left testis was difficult to palpate.  
Regarding comparison of the testes, the examiner indicated 
that the right testis was normal.  The examiner was unable to 
comment regarding the left testis secondary to the 
accompanying hydrocele.  The diagnosis was left hydrocele and 
orchialgia.  

An April 1997 VA urinary tract examination indicates that the 
veteran reported having a history of left testicular 
swelling.  The veteran indicated that in 1982, there was a 
swelling in the left testicle.  At the time, the doctors 
could not tell if it was a hydrocele or a hernia or both.  
The veteran did not have surgery.  He indicated that "when 
it floats from the testicle up, it bulges and becomes 
painful."  The veteran had no difficulties urinating; he had 
no pyuria, pain, or tenesmus.  There was no incontinence.  
The diagnosis was history of hydrocele versus hernia.  The 
veteran failed to report to the ultrasound. 

VA hospitalization records, dated in February 1999, indicate 
that the veteran underwent direct primary repair of a left 
inguinal hernia.  It was noted that the veteran reported that 
the hernia had been easily reducible, but a week ago, the 
hernia became stuck out and would not reduce.  An 
incarcerated left inguinal hernia was diagnosed.  

At the hearing before the Board in May 1999, the veteran 
stated that the left hydrocele caused pain and swelling in 
his left testicle.  Tr. 5.  



Analysis

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
compensable evaluation under the provisions of Diagnostic 
Code 7523.  A review of the record reveals that the veteran 
has left hydrocele and orchialgia.  He has subjective 
complaints of pain and swelling of the left testis.  The VA 
examination reports indicate that the left testis was 
surrounded by the hydrocele.  There was no evidence of 
palpable atrophy.  The right testis was normal.  The veteran 
had no difficulties with urination.  He did not have 
incontinence, pyuria, or tenesmus.  There are no objective 
findings of complete atrophy of the testes.  

Based upon the above findings, the Board concludes that a 
noncompensable disability evaluation is appropriate for the 
left hydrocele under the provisions of Diagnostic Code 7523, 
and a compensable disability evaluation is not warranted.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.115b, Diagnostic Code 7523 
(1998).  

There is no objective evidence demonstrating that the 
veteran's left hydrocele results in an effective loss of use 
of a creative organ.  Thus, consideration of the criteria 
concerning loss of use of a creative organ is not warranted.  
See 38 C.F.R. § 3.350(a)(1) (1998).  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
In this case, the Board finds no provision upon which to 
assign a higher rating.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an increased rating for left hydrocele.   

In summary, a compensable disability evaluation is not 
warranted for the service-connected left hydrocele, for the 
reasons described above. 


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied. 

Entitlement to an increased compensable evaluation for left 
hydrocele is denied. 


REMAND

The veteran asserts that his bipolar disorder first 
manifested in service.  Review of the record reveals that an 
April 1997 VA mental disorders examination report reflects a 
diagnosis of bipolar disorder.  At the April 1997 VA 
examination, the veteran reported that he was hospitalized at 
University Hospital in Chicago, Illinois.  He stated that he 
also had two hospitalizations at the Hines VA medical center.  
The veteran indicated that he was currently seeing Dr. 
Reinstein, a psychiatrist who had diagnosed the bipolar 
disorder.  In an April 1997 authorization and consent to 
release information to the VA, the veteran stated that he was 
treated for depression and bipolar disorder by Dr. Chasanov 
and Dr. Reinstein at University Hospital in Chicago, 
Illinois, in 1997.  It does not appear that the RO attempted 
to obtain, and associate with the claims folder, the 
treatment records in question.     

The Court has held that there is a duty to assist in the 
completion of an application for benefits under 38 U.S.C.A. § 
5103(a) (West 1991), depending on the particular facts in each 
case.  Robinette v. Brown, 8 Vet. App. 69 (1995); Beausoleil 
v. Brown, 8 Vet. App. 459 (1996); as modified by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), (wherein the Court found 
there was a duty to further assist in the development of the 
evidence only when the veteran has reported the existence of 
evidence which could serve to render a claim well grounded).  
The Court has also held that where missing records described 
by the veteran are VA medical records, they are in the 
Secretary's control and could reasonably be considered to be a 
part of the record.  
Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Therefore, the Board finds that that the RO should attempt to 
obtain, and associate with the claims folder, all available 
VA medical treatment and hospitalization records and the 
private treatment records in question. 

Accordingly, this case is REMANDED for the following:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  The RO should contact the 
veteran and request the names, addresses, 
and dates of treatment or examination, of 
all health care providers who have 
treated or examined him for the claimed 
psychiatric disorder including bipolar 
disorder, since service separation.  Any 
medical care provider(s) so identified 
should be asked to provide copies of the 
veteran's treatment records, if such 
treatment records are not currently 
associated with the claims folder.  The 
veteran should be asked to sign any 
necessary consent forms for the release 
of the records.   

2.  The RO should contact Dr. Chasonov 
and Dr. Reinstein, at the University 
Hospital, located in Chicago, Illinois, 
and obtain copies of the veteran's 
treatment records.  The RO should make an 
attempt to obtain the veteran's 
hospitalization records which reflect 
treatment for his bipolar disorder, from 
the University Hospital.  The veteran 
should be asked to sign any necessary 
consent forms for the release of the 
records.   

3.  The RO should request copies of the 
veteran's hospitalization and treatment 
records, that reflect treatment for a 
psychiatric disorder to include bipolar 
disorder, from the Hines VA medical 
center, located in Hines, Illinois.  

4.  After the foregoing has been 
completed, the RO should readjudicate the 
veteran's claim for entitlement to 
service connection for a psychiatric 
disorder to include bipolar disorder.   

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

